Citation Nr: 1546248	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability, including as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to restoration of the 60 percent disability rating for the service-connected diabetic nephropathy, to include the question of the propriety of the reduction in the disability rating to 0 percent effective from June 1, 2009 to April 21, 2015.    


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs	


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1969 to September 1971.  He is in receipt of the Combat Infantryman Badge (CIB), among other military citations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a May 2015 rating decision, the RO, in pertinent part, the RO restored the 60 percent rating for diabetic neuropathy based on evidence of definite decrease in kidney function demonstrated at the April 2015 VA examination.  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.

Although the RO has adjudicated, and certified for appellate review, the issue of entitlement to a compensable rating for diabetic neuropathy from June 1, 2009 to April 21, 2015, and in excess of 60 percent thereafter, the record shows that the Veteran disagreed with, and appealed to the Board, the rating action reducing the rating for diabetic nephropathy from 60 percent to 0 percent effective from June 1, 2009; therefore, the Board finds that the issue currently on appeal does not involve entitlement to an increased rating.  Rather, the issue on appeal is entitlement to restoration of the 60 percent rating for diabetic nephropathy, to include consideration of whether the rating reduction from 60 percent to 0 percent effective from June 1, 2009 to April 21, 2015 was proper.  See Dofflemyer v. Derwinski, 
2 Vet.App. 277, 279 (1992) (holding that the Board incorrectly phrased the issue as increased rating instead of whether reduction of appellant's 100% rating was proper); Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991) (noting difference between rating-increase claims and rating-reduction claims).  Because the issue in this case is whether the RO was justified in reducing the Veteran's 60 percent rating for diabetic nephropathy, VA bears the burden of establishing by a preponderance of evidence that the rating reduction was warranted.  

Because it is unclear from the March 2010 VA Form 9 whether the Veteran also seeks an increased rating in excess of 60 percent for the diabetic nephropathy (i.e., he asserts that he has creatinine levels over 3.0), the question of whether the Veteran is raising an increased rating issue in excess of 60 percent is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  As explained above, an increased rating appeal is not the issue before the Board, and the Board does not have jurisdiction over that issue.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a back disability, including as secondary to service-connected diabetes mellitus type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the April 2005 rating decision, the RO granted service connection for diabetic nephropathy with a 60 percent rating effective from September 24, 2004.  

2.  In the May 2008 rating decision, the RO proposed to sever service connection for diabetic nephropathy based on the March 2008 VA examination finding of insufficient clinical evidence of a diagnosis of either acute or chronic diabetic nephropathy.

3.  In the March 2009 rating decision, the RO vacated the proposal to sever service connection for diabetic nephropathy, but purported to reduce the disability rating for diabetic nephropathy from 60 percent to 0 percent effective from June 1, 2009.

4.  In a May 2015 rating decision, the RO restored the 60 percent rating effective from April 21, 2015 for diabetic neuropathy based on evidence of definite decrease in kidney function demonstrated at the April 2015 VA examination.  

5.  The RO did not comply with the procedural requirements for reducing the disability rating for diabetic neuropathy from 60 percent to 0 percent effective from June 1, 2009 to April 21, 2015.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent disability rating for diabetic nephropathy, effective from June 1, 2009 to April 21, 2015, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 7541 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal for restoration and propriety of a reduction for the service-connected diabetic nephropathy disability stems from a 38 C.F.R. § 3.105(e) reduction, and not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran.  The regulations pertaining to the reduction of disability ratings contain their own notification and due process requirements.  See 
38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.  As explained below, because the RO did not comply with the procedural requirements for reducing the disability rating for diabetic neuropathy from 60 percent to 0 percent effective from June 1, 2009, the 60 percent rating is restored, and the appeal is granted.

Rating Reduction Criteria and Restoration Analysis

In an April 2005 rating decision, the RO granted service connection for diabetic nephropathy with a 60 percent rating effective from September 24, 2004.  The rating was provided under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7541, and was based on VA examination findings showing positive microalbuminuria with creatinine elevated to 1.6 mg/dL. 

In a May 2008 rating decision, the RO proposed to sever service connection for diabetic nephropathy based on the March 2008 VA examination finding of insufficient clinical evidence of a diagnosis of either acute or chronic diabetic nephropathy. 

In the March 2009 rating decision, the RO vacated the prior proposal to sever service connection for diabetic nephropathy and, instead, purported to reduce the rating for diabetic nephropathy from 60 percent to 0 percent effective from June 1, 2009.  The RO cited the March 2008 VA examination finding of insufficient clinical evidence to support a diagnosis of either acute or chronic diabetic nephropathy, as well as a January 2009 VA examination finding of a diabetic nephropathy diagnosis with insufficient evidence of elevated creatinine.  In May 2009, the Veteran filed a timely notice of disagreement with the purported reduction decision, and filed a timely substantive appeal (VA Form 9) in March 2010.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the RO did not issue a proposed rating action to propose a rating reduction from 60 percent to 0 percent for diabetic nephropathy, and did not set forth all material facts and reasons for the rating reduction before reducing the rating.  Rather, the RO issued only the May 2008 rating action proposing to sever service connection for the diabetic nephropathy and, only after determining that severance of service connection was not warranted following the January 2009 VA examination, a March 2009 rating decision purported to reduce the rating for diabetic nephropathy from 60 percent to 0 percent effective from June 1, 2009. Notice of criteria to sever service connection is not sufficient notice of proposed reduction of the same service-connected disability.  Because the proper procedural guidelines for reducing the rating for diabetic nephropathy from 60 percent to 0 percent were not followed in this case, the action to reduce the rating was void ab initio, so is vacated, and the 60 percent rating for diabetic nephropathy for the period from June 1, 2009 to April 21, 2015 must be restored as though the attempted rating reduction had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio). 


ORDER

Restoration of the 60 percent disability rating for the service-connected diabetic nephropathy, effective June 1, 2009 to April 21, 2015, is granted.



REMAND

Service Connection for a Back Disability

The issue of service connection for a back disability is remanded for a VA examination with a medical opinion.  The Veteran contends that the current back disability, which is diagnosed as lumbar degenerative disc disease, was caused by back injury sustained while jumping out of a helicopter during combat service and subsequent reinjuries while performing similar jumps from airplanes and helicopters during service thereafter.  

There is medical opinion evidence of record that purports to link the current back disability to service; however, it is inadequate because it is speculative and not supported by adequate rationale.  More specifically, in an August 2015 letter, a treating VA medical provider opined that the back disability was related to service due to "the age of the fusion" but did not explain how the age of the fusion supported the medical opinion that the back disability was related to service.  In a prior September 2008 statement, the same VA medical provider opined that the back disability was "possibly" caused by heavy lifting in the military, which is too speculative to provide a link between service and the current back disability.  No VA examination has been provided, and the evidence currently of record is insufficient to decide the service connection appeal.  For these reasons, a remand is warranted.

Accordingly, the issue of entitlement to service connection for a back disability, including as secondary to service-connected diabetes mellitus type II, is REMANDED for the following actions:

1.  Schedule the appropriate VA examination for the claimed back disability.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  Based on review of the appropriate records, the examiner should provide the following opinion: 

For each diagnosis of a back disability, is it as likely as not (i.e., to at least a 50 percent degree of probability) that the back disability is causally or etiologically related to service? 

For the purposes of rendering the opinion, the examiner should assume that the Veteran initially injured the back during combat service in Vietnam and, later, reinjured the back during service while jumping from airplanes and helicopters. 

The examiner should also address the significance of treatment records showing that the Veteran denied pain in the joints, muscles, or bones in October 2001 and October 2002 and denied back pain in June 2003.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

2.  Thereafter, readjudicate the issue of entitlement to service connection for a back disability, including as secondary to service-connected diabetes mellitus type II.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


